DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 9 describe, “a method comprising: receiving a data packet comprising a) recordable data and b) address data for a plurality of electronic data storage processing modules run on one or more computers, the address data comprising a first address for a first electronic data storage processing module and a second address for a second electronic data storage processing module; routing the recordable data and at least some of the address data to the first electronic data storage processing module using the first address; processing the recordable data by the first electronic data storage processing module; routing the recordable data processed by the first electronic data storage processing module to the second electronic data storage processing module using the second address; processing the recordable data by the second electronic data storage processing module; and recording the recordable data to an electronic data storage of a plurality of different electronic data storages after processing the recordable data by the second electronic data storage processing module” or similar limitations.  While Malwankar et al. US Patent Application Publication No. 2016/0127492 appeared to suggest similar limitations that were present in claim 17 it does not anticipate all of the limitations present in the above mentioned claims.  Edsall et al. US Patent Application Publication No. 2003/0172149 describes implementing storage virtualization on a network device of a storage area network where a packet used includes at least one of a source address and destination address obtained from the virtual-physical mapping but does not specifically describe all of the limitations claimed.  Radu US Patent Application Publication No. 2015/0254649 describes an authentication token for wallet based transactions including data to identify the consumer’s wallet service provider and an internet address for a server function that is hosted by a payment-enabled mobile device but does not specifically describe all of the limitations claimed.  Chu et al. US Patent Application Publication No. 2004/0255028 describes that an access module passes the packet to the aggregation module, together with the following information: (a) the IP address of the destination aggregation module and (b) the interior MPLS label to be used but does not specifically describe all of the limitations claimed.  Sabhanatarajan et al. US Patent Application Publication No. 2014/0044126 describes that addresses identifying first and second endpoints are extracted from a packet but does not specifically describe all of the limitations claimed.  Gell et al. US Patent Application Publication No. 2017/0026263 describes file block placement in a distributed network and that a packet’s source and destination address and associated port may be used by a switch to associate a packet with a flow but does not specifically describe all of the limitations claimed.  Applicant cancelled claims 17-20 which allows the remaining claims to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
February 17, 2021

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136